Citation Nr: 0505374	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  04-43 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The veteran service on active duty from May 1940 to April 
1947 and from April 1948 to March 1961.  He died in July 
1969.  The appellant is the veteran's widow.  This case comes 
before the Board of Veterans' Appeals (the Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in Detroit, Michigan (the RO).  

A motion to advance this case on the Board's docket, which is 
dated February 1, 2005, was granted by the Board on February 
8, 2005 for good cause shown due to the appellant's age.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2004) 


FINDINGS OF FACT

1.  The veteran died in July 1969 at the age of 44.  The 
cause of death was probable coronary occlusion due to 
coronary artery sclerosis.  

2.  At the time of the veteran's death, service connection 
was in effect for anxiety reaction, which had been assigned a 
100 percent evaluation, effective October 1963.  

3.  A heart disorder was not shown in service or within one 
year after service discharge, and is not related thereto.

4.  The evidence of record does not show that the veteran's 
death from heart disease is related to service or service-
connected psychiatric disability.  




CONCLUSIONS OF LAW

1.  A heart disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board acknowledges the passage of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In April 2003, a letter was sent to the appellant by the RO 
in which she was informed of the requirements needed to 
establish service connection for the cause of the veteran's 
death.  In accordance with the requirements of the VCAA, the 
letter informed the appellant what evidence and information 
she was responsible for providing and what evidence VA would 
be obtaining.  The letter explained what evidence VA needed 
from the appellant and told her that VA would request records 
for her if she provided sufficient information to identify 
the records.  No additional private medical evidence was 
subsequently received from the appellant.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Based on this record, the Board finds that the 
VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to obtain a medical nexus opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board has not identified 
any pertinent evidence that is not currently of record with 
respect to the issue on appeal, and the appellant has not 
pointed to any such evidence.  Furthermore, the Board does 
not believe that referral of this case for a medical nexus 
opinion is necessary based on the evidence now of record, 
which will be discussed below.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained and 
that there is sufficient medical evidence on file on which to 
make a decision.  The Board additionally finds that VA has 
complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  



Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For certain 
chronic disorders, including cardiovascular disease, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.  Moreover, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2004).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  The issue 
involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran.  38 C.F.R. § 3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).


Analysis

The veteran died in July 1969 at the age of 44.  The death 
certificate reported the cause of death was probable coronary 
occlusion due to coronary artery sclerosis.  At the time of 
the veteran's death, service connection was in effect for 
anxiety reaction, which had been assigned a 100 percent 
evaluation since October 1, 1963.

The appellant has not contended that the veteran's heart 
disease was incurred in service or within the one-year 
presumptive period thereafter, or was otherwise directly 
related to his service.  The record contains no evidence that 
such was in fact the case.  The veteran's heart disease was 
not shown in service, was initially shown more than one year 
after final service discharge, and there is no evidence that 
establishes a direct nexus between the veteran's fatal heart 
disease and his military service.  

In the absence of such evidence, the regulations require a 
showing that a service-connected disorder caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.

The appellant contends that service connection for the cause 
of the veteran's death should be granted because at the time 
of the veteran's death, service connection was in effect for 
a psychiatric disability, he died soon after service 
discharge of heart disease, and there are studies of record 
indicating an increased risk of heart disease and death in 
persons with a psychiatric disability.  

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) 
(West 2002) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  The Board has the authority to "discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In order to establish whether a service-connected disorder 
contributed to death, there must be evidence of death; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the veteran's death.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is obvious that the first two elements have been 
met.  

A review of the record fails to disclose any medical evidence 
that specifically demonstrates a relationship between the 
veteran's service-connected anxiety disorder and his death 
from heart disease.  Although there is evidence of treatment 
for a psychiatric disability in service and after discharge, 
there is no medical evidence of heart disease until the 
veteran's death in July 1969.  Received in April 2004 are 
excerpts of medical articles discussing studies on the 
possible relationship between psychiatric disabilities and 
heart disease, including death from a heart attack.  These 
articles indicate an increased risk of heart disease and 
death in people with psychiatric disability.

The Board notes that, with regard to medical treatise 
evidence relied on by the appellant to show a causal 
connection between the veteran's heart disease and his 
service-connected anxiety, the Court has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  

In the present case, the submitted treatise evidence of 
record regarding the effects of psychiatric disability on 
heart disease, is not dispositive of the claim on appeal 
because it does not purport to speak to the specific facts of 
the veteran's case and is not accompanied by the opinion of 
any medical expert linking the veteran's service-connected 
anxiety reaction to the cause of his death from heart 
disease.  Id.  Accordingly, this evidence is not competent to 
provide the required medical nexus between the veteran's 
service-connected psychiatric disorder and the cause of his 
death.  Although it has been contended on behalf of the 
appellant that this case should be remanded for a medical 
nexus opinion, a remand would not be helpful in this case as 
there is no medical evidence specific to the veteran's heart 
disease prior to his death for a doctor to review.  

With respect to contentions from the appellant to the effect 
that there was a causal relationship between the veteran's 
service-connected psychiatric disability and his death from 
heart disease, the Board notes that it is well-established 
that a lay person without medical training is not considered 
competent to offer opinions regarding medical matters, such 
as diagnoses and determinations of etiology, calling for 
specialized medical knowledge.  See, e.g., Cromley v. Brown, 
7 Vet. App. 376, 379 (1995).  Since the appellant is not a 
medical expert, she is not competent to express an 
authoritative opinion as to the relationship between the 
service-connected anxiety reaction and the cause of the 
veteran's death.  See 38 C.F.R. § 3.159(a)(2) ("competent lay 
evidence" means any evidence not requiring specialized 
education, training or experience); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


In conclusion, for the reasons and bases expressed above, the 
benefit sought on appeal is denied.  In so concluding, the 
Board in no way intends to minimize the veteran's service to 
this country or the appellant's sincerity in pursuing her 
claim.  However, the Board is obligated to decide cases based 
on the evidence before it.  See Harvey v. Brown, 6 Vet. App. 
416, 425 (1994) (the Board is bound by the law and is without 
authority to grant benefits on an equitable basis). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


